DECISION OF DISMISSAL
This matter is before the court on Defendant's verbal motion to dismiss, made November 9, 2010, requesting that the Complaint be dismissed.
At the case management conference held in the above entitled matter on November 9, 2010, Scott Norris (Norris), Marion County Counsel, verbally explained Defendant's motion to dismiss. Norris stated that Plaintiff attached a Personal Property Tax Warrant to her Complaint and requested that the "2009 personal property tax total cancelled." (Ptf's Compl, Sec 4.) Norris further stated that the time to appeal the 2009-10 personal property values has passed. He stated that it is unclear if Plaintiff had good and sufficient cause for failing to appeal the 2009-10 personal property tax values to the Marion County Board of Property Tax Appeals. Plaintiff stated that she did not use the property during 2009-10 and the lessees did not pay their rent. Plaintiff requested and was given until December 9, 2010, to file her response to Defendant's motion to dismiss.
As of this date, Plaintiff has not filed her response to Defendant's motion to dismiss. *Page 2 
Without Plaintiff's response to consider, the court has no evidence to weigh in making its decision. Defendant's motion to dismiss is granted. Now, therefore,
IT IS THE DECISION OF THIS COURT that this matter be dismissed.
Dated this ___ day of December 2010.
If you want to appeal this Decision, file a Complaint in theRegular Division of the Oregon Tax Court, by mailing to:1163 State Street, Salem, OR 97301-2563; or by hand delivery to:Fourth Floor, 1241 State Street, Salem, OR.
Your Complaint must be submitted within 60 days after the dateof the Decision or this Decision becomes final and cannot bechanged.
This document was signed by Presiding Magistrate Jill A.Tanner on December 20, 2010. The court filed and entered thisdocument on December 20, 2010.